 

--------------------------------------------------------------------------------


10.           SEPARATION FROM EMPLOYMENT


10.1 Termination Process
There are two types of termination, voluntary and involuntary.  If the Company
initiates the termination, then it is considered to be involuntary.  If you
initiate the termination, then it is considered to be voluntary. We would
usually like to have two weeks notice of voluntary termination.  However, as an
“at will” Employee, you are free to terminate your employment with the Company
at any time and for any reason.  Furthermore, as an “at will” Employee, the
Company may terminate you at any time, for any reason, with or without cause or
notice.  Please see Section 3.1 above.  The Human Resources Director and/or
management personnel may conduct exit interviews with Employees prior to
termination.


10.2 Severance Pay for North American Employees
An at-will Employee who is involuntarily terminated by the Company without cause
after the completion of one (1) year of employment will be paid severance pay in
recognition of the Employee’s length of service and as more fully described
below.  The one (1) year of employment requirement is calculated from the date
the Employee was hired as an employee by the Company.  If an Employee first
worked for the Company as a contractor, such time is not recognized for purposes
of computing the one (1) year period.  An Employee who is terminated for cause
will not be paid a severance.  A cause termination includes, but is not limited
to, termination due to the following: action or inaction constituting fraud as
determined by the Board of Directors conviction of a felony or of a crime
involving moral turpitude, dishonesty or fraud; violation of the Company’s Code
of Business Ethics or any other of the Company’s  written policies; engaging in
conduct that may result in the Company incurring significant expenses, legal or
otherwise, and which creates potential liability to the Company; breach of
fiduciary duty; and the breach of any confidentiality, nonsolicitation or
noncompetition agreement with the Company. Examples of involuntary termination
without cause include, but are not limited to: position elimination; reduction
in force; and termination without cause but for poor performance.


An at-will Employee who is involuntarily terminated without cause after the
completion of one (1) year of employment will receive two (2) weeks of pro-rata
base pay for each year of completed service with a minimum payment of two (2)
months (eight (8) weeks) base pay and a maximum payment of twelve (12) months
base pay.  Base pay for non-exempt Employees, whether hourly or salaried
non-exempt, is the regular hourly rate the Employee was paid on the last day of
work assuming a 40-hour work week.  Base pay for exempt employees is determined
by the monthly salary and will be pro-rated as of the last day of employment.


In addition to the severance payment described above, the Company will pay the
Employee’s portion of COBRA continuation coverage for one month for every two
years of completed service, for a minimum of two (2) months and a maximum of
twelve (12) months following termination.


The severance payment described above will be paid in a lump sum, is subject to
taxes and other required withholdings, and will be made in the time frame as
required applicable with federal and/or state law.  The severance payment and
COBRA payments described above are expressly conditioned upon the terminated
Employee’s execution of a waiver and complete release of claims against the
Company and its affiliates.


In the event that the Employee is or becomes entitled to severance benefits
under any prior or subsequent agreement, or severance or separation plan or
policy, the Employee will receive the greater and more favorable benefits
provided under either this policy or such other agreement, plan or policy, but
not benefits under both.
